Citation Nr: 1128162	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  10-29 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a urinary tract disorder.


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from November 1957 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran did not request a hearing before the Board.  


FINDINGS OF FACT

1.  For the period from May 22, 2003 through October 28, 2009, the Veteran experienced additional disability, specifically urinary retention, that was not reasonably foreseeable at the initiation of VA treatment for prostate cancer.  

2.  On October 29, 2009, the Veteran underwent a transurethral resection of the prostate (TURP) procedure to correct the urinary tract disorder symptomatology of retention caused by VA treatment for prostate cancer.  

3.  Since October 29, 2009, the Veteran has experienced an additional disability, specifically urinary incontinence, as a result of the TURP procedure, that was not reasonably foreseeable at the initiation of VA treatment for prostate cancer.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability of a urinary tract disorders of urinary retention prior to October 29, 2009, and urinary incontinence from October 29, 2009, as caused by VA hospitalization or medical or surgical treatment, have been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this decision, the Board grants compensation under 
38 U.S.C.A. § 1151 for a urinary tract disorders of retention and incontinence, which constitutes a complete grant of the Veteran's claim; therefore, no discussion of VA's duty to notify or assist is necessary.

Analysis of 38 U.S.C.A. § 1151 Claim

Because the Veteran's claim was filed on or after October 1, 1997, the version of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997 (requiring only that additional disability be "the result of" VA hospital care, medical or surgical treatment, or examination), and implementing regulations at 38 C.F.R. § 3.358, are not applicable.  The version of 38 U.S.C.A. § 1151 that became effective October 1, 1997 is the applicable statute in this case.  Effective October 1, 1997, 38 U.S.C.A. 
§ 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 

The implementing regulation (applicable to 1151 claims received on or after October 1, 1997) is 38 C.F.R. § 3.361, which provides that, in order to determine whether a veteran has an additional disability, VA compares a veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to a veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).  Claims based on additional disability due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) (informed consent) or (d)(2) (unforeseen event) of this section.  Claims based on additional disability or death due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section.  38 C.F.R. § 3.361(c).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination was without a veteran's informed consent, or, in appropriate cases, was without a veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  
38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c) (2010).  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; (v) require injections of any substance into a joint space or body cavity; or (vi) involve testing for Human Immunodeficiency Virus (HIV).  The informed consent process, including signed consent form, must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).

In this case, the Veteran contends that there were errors or failures of care during his treatment for prostate cancer which resulted in additional disabilities, specifically urinary tract disorders.  

The evidence shows that, on May 22, 2003, the Veteran underwent a brachytherapy procedure at the Seattle VA Medical Center (VAMC) to treat his prostate cancer.  The Veteran was not symptomatic for any urinary tract disorder prior to the May 2003 brachytherapy procedure.  Following the May 2003 procedure, the Veteran developed disorder of the urinary tract that included urinary retention.  Subsequently, on October 29, 2009, the Veteran underwent a TURP procedure to attempt to treat the urinary retention.  Following the TURP procedure, the Veteran experienced urinary incontinence.  

The question before the Board, then, is whether the additional urinary tract disorders - first retention, subsequently incontinence - were actually caused by VA hospitalization or surgical or medical treatment and proximately caused by some fault on the part of VA.  Alternatively, the Board must determine if the urinary tract disorders of retention and, later, incontinence were a reasonably foreseeable event.

The record reveals that the Veteran agreed to undergo a brachytherapy procedure, performed on May 22, 2003, at the Seattle VAMC to treat his prostate cancer.  In an April 2003 VA treatment record, specifically the record of a discussion between the Veteran and the VA clinician who performed the byachytherapy procedure, the VA examiner warned the Veteran that, if he were to undergo the "seed" procedure, he could expect radiation-related urinary and rectal symptoms lasting several months or longer.  The VA examiner also noted that the procedure caused a 50 percent chance of impotence within five years.  

In May 2003, the Veteran signed a VA research consent form.  The consent form indicated that the upcoming brachytherapy procedure was performed as part of a research study created to compare the cure rate of early stage prostate cancer treated with radioactive Iodine-125 (I-125) versus Palladium-103 (Pd-103).  The form stated that side effects of radioactive prostate implants included painful or frequent urination in nearly all patients.  The notice indicated that such side effects commonly lasted three to eight months.  The notice also stated that there was a small possibility, less than one percent probability, of late injury, occurring after the treatment was completed to the bladder, urethra, or intestine.  The form indicated that the occurrence of these side effects was not believed to be any different with the use of I-125 versus Pd-103.  However, the form stated that it was possible that the side effects could be more pronounced or last longer with one of the other type of radiation sources.  Also, the notice indicated that there was an ever-present risk of very uncommon or previously unknown side effects occurring.  

The evidence shows that, on May 22, 2003, the Veteran underwent a brachytherapy procedure at the Seattle VA Medical Center (VAMC) to treat his prostate cancer.  The Veteran was not symptomatic for any urinary tract disorder prior to the May 2003 brachytherapy procedure. 

In a May 2003 discharge review of possible side effects, the Veteran was advised that, immediately after the procedure, he would experience mild pain/burning with urination and increased frequency and urgency.  The Veteran was also advised that he might experience later side effects, due to the radiation itself.  The side effects could include frequent urination, burning with urination, sense of urgency, and weaker urinary stream.  The Veteran was advised that, if said symptoms were more than mildly bothersome, he was to consult a primary care physician.

Following the May 2003 procedure, the evidence shows additional disability of the urinary tract, to include urinary retention.  In an April 2010 VA medical examination report, a VA examiner opined that the Veteran's urinary retention was at least as likely as not secondary to the brachytherapy.  

In June 2003, the Veteran required emergency treatment due to pain caused by bladder spasms with urinary retention.  In a June 14, 2003 VA treatment record, the Veteran reported that he had been doing well initially after his brachytherapy procedure, but currently had pain in the perineal area and experienced spasms of the bladder.  The Veteran was taken by ambulance to an emergency hospital were a catheter was placed.  Pain persisted thereafter.  Three days later, the Veteran was taken to a VA facility where the catheter was changed.  The VA examiner noted that, after catheterization, the Veteran's urine was clear except for slight blood.  Upon discharge, the diagnoses were bladder spasms, bladder outlet obstruction, and possible urinary tract infection.  

In an August 2003 VA treatment record, the Veteran reported that he was urinating spontaneously during the day, but relying on a catheter two or three times per night.  In a November 2003 VA treatment record, the Veteran reported catheterizing at night, with spontaneous urination going pretty well during the day.  In a February 2004 VA treatment record, the Veteran stated that he was catheterizing once at night, but generally was getting better.

In a January 2006 VA treatment record, the Veteran reported that he had some lower urinary tract symptoms, especially at nighttime.  In a November 2006 VA treatment record, the Veteran reported that he still had substantial nighttime urinary problems, with substantial dysuria and frequency.  He reported that he might attempt hyperbaric oxygen therapy.  In a July 2007 VA treatment record, the Veteran stated that he had stopped hyperbaric oxygen therapy due to difficulties with his eyesight.  

In an October 2007 statement, the Veteran reported that, prior to urination, he would feel a great urge to do so.  However, upon urination, the fluid would come out in a weak stream accompanied by burning pain.  He would only be able to stop and start until the bladder felt empty.  He indicated that this would occur several times a night, often every two hours, lasting for four to five minutes each time.  He stated that he often would not be able to make it to a urinal prior to urinating.  He indicated his belief that VA was negligent in the insertion of the seeds during the prostate procedure and in later catheterizations.  

In an October 2007 VA treatment record, the Veteran reported that the hyperbaric oxygen therapy had not helped at all.  The Veteran reported that he currently urinated every one to two hours.  The diagnoses were prostate cancer with radionecrosis post brachytherapy and urethritis.  

In an April 2009 VA treatment record, a VA examiner reported performing a cystoscopy on the Veteran.  Prior to the procedure, the Veteran reported experiencing an episode of urinary retention and some lower urinary tract symptoms consisting of dysuria, incomplete emptying, urinary frequency day and night, weak stream, and dribbling as well as urgency and urge incontinence requiring pads.  Upon examination, the urethra appeared normal.  At the apex of the prostate, the VA examiner noted that the Veteran had calicifications bilaterally left greater than right about 1/2 centimeter in size in appearance.  The VA examiner stated that these stones were likely the cause of the Veteran's irritation.  Upon inspection, the VA examiner found no diverticula or stones within the bladder, but stated that there was mild to moderate trabeculation within the bladder.

In an October 29, 2009 VA treatment record, a VA examiner reported performing a TURP procedure on the Veteran to alleviate current urinary tract symptoms that included urinary retention.  During the operation, the VA examiner noted a flat stone upon entering the bladder as well as brachytherapy seeds.  During the procedure, the stones and seeds were both removed.  After noting a large left lateral lobe of the prostate, the VA examiner performed a bipolar electrocautery resection of the left lateral lobe.  During the resection, other seeds were felt in the prostate.  After resection, the bladder outlet was noted to be widely patent.  

Following the TURP procedure, the Veteran experienced urinary incontinence.  The April 2010 VA examiner opined that the Veteran's urinary incontinence following the TURP procedure was as least as likely as not a result of the TURP procedure.


In an April 2010 VA medical examination report, the Veteran stated that, after the TURP, he was told by a VA examiner that the seeds had left the prostate and implanted themselves in the neck of the bladder, but were removed during the TURP procedure.  The Veteran stated that he no longer had difficulty with urinary retention, but, as the meatus was changed, he now urinated in more than a single stream and that he had to sit to urinate.  He indicated that he had detected trace blood in the urine in December 2009, February 2009, and March 2010.  The Veteran stated that he experienced a weak or intermittent stream, dysuria, dribbling, and hematuria.  He had to urinate every one to two hours in the daytime and four times at night.  He stated that he had to use an appliance and wear absorbent material that had to be changed less than two times per day due to leakage.  The Veteran stated that he experienced erectile dysfunction.  

Upon physical examination, the VA examiner in April 2010 noted that a bladder examination, an anus and rectal walls examination, perineal sensation test, a testicles examination, a prostate examination, and an epididymis/spermatic cord/scrotum examination were all normal.  The VA examiner noted that the Veteran's meatus was irregularly shaped.  After a review of all evidence, the VA examiner diagnosed prostate cancer status post brachytherapy in remission; and residual of urinary incontinence secondary to TURP procedure.  The VA examiner further noted that the TURP was performed secondary to urinary retention, and the urinary retention was secondary to bladder neck stricture and uretheral radionecrosis from a brachytherapy procedure.  

In the conclusions of the April 2010 VA medical examination report, the VA examiner opined that the claimed disability of urinary retention was at least as likely as not the result of the brachytherapy procedure.  The VA examiner indicated that this was a known consequence of radiation exposure via radioactive seeds in the vicinity of the urethra of the prostate.  The VA examiner opined that the Veteran's urinary retention was not caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment for prostate cancer.  Having reviewed the claims file, especially the contemporaneous procedural notes, the VA examiner indicated that all correct and appropriate modalities were performed during the Veteran's treatment.  

On the question of whether an additional disability resulted from an event that could not have been reasonably foreseen by a reasonable healthcare provider, the April 2010 VA examiner indicated that urinary retention issues were well known to occur with a brachytherapy procedure, and a reasonable healthcare provider could not have predicted with certainty that the Veteran would definitely experience urinary retention.  The VA examiner concluded with the opinion that it was not as least as likely as not that the additional disability of urinary retention resulted from an event that could not have been reasonably foreseen by a reasonable healthcare provider.  As to whether VA failed to timely diagnose or treat the claimed disease or disability or allowed the disease or disability to continue to progress, the VA examiner stated that a urinary retention issue could occur for up to nine months where self-catheterization was needed and the Veteran needed self-catheterization for precisely nine months.  The VA examiner opined that earlier intervention would have been outside the scope of normal procedure.  The VA examiner's resulting opinion was that it was not at least as likely as not that failure on the part of VA to timely diagnose and/or properly treat the Veteran's urinary retention disorder allowed the disorder to continue to progress.  

Having reviewed this evidence of record, the Board finds that the weight of the evidence is at least in relative equipoise on the question of whether the Veteran's urinary disorders, specifically urinary retention from May 22, 2003 through October 28, 2009 and urinary incontinence after the October 29, 2009 TURP procedure, were additional disabilities not reasonably foreseeable at the initiation of VA treatment for prostate cancer.  The Veteran did not have any urinary disorder symptomatology prior to the brachytherapy procedure.  As noted in the April 2010 VA medical examination report, the Veteran developed a urinary retention disability soon after treatment for prostate cancer in May 2003.  In fact, in June 2003, the Veteran was treated for urinary retention.  The April 2010 VA medical examination report indicates that the urinary retention resulted from the brachytherapy.  

On the question of foreseeability, the Board notes that the Veteran specifically was never warned about potential urinary retention prior to the brachytheraphy procedure.  In May 2003, VA personnel warned the Veteran that he might experience symptoms such as frequent urination and pain upon urination; however, apparently, the Veteran was advised that such symptoms would be short-lived, lasing possibly nine months, and would most likely be minor.  In the April 2010 VA medical examination report, the VA medical examiner stated that urinary retention issues could occur for up to nine months where self-catheterization would be needed.  The Board notes that the Veteran experienced urinary retention symptomatology for several years after the procedure, and that such symptoms were resolved only by a subsequent October 2009 TURP procedure.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the  chronic urinary retention, existing from May 22, 2003 through October 28, 2009, was an additional disability that was not reasonably foreseeable at the time of the brachytherapy procedure.  

Since October 29, 2009, the Veteran has experienced urinary incontinence due to the TURP procedure that was necessitated by the additional disability of urinary retention.  In the April 2010 VA medical examination report, the VA examiner noted that the TURP procedure was performed secondary to urinary retention, and the urinary retention was secondary to bladder neck stricture and uretheral radionecrosis from a brachytherapy procedure.  The Board notes that, at the time of the May 2003 brachytherapy, the Veteran was never notified that a TURP procedure would be necessary at a later date to treat symptomatology resulting from the brachytherapy.  In fact, the record contains no evidence suggesting that a TURP procedure was a reasonably foreseen consequence of the May 2003 brachytherapy procedure.  Therefore, the Board finds that the necessity for the TURP procedure, and the residuals of the TURP procedure, specifically the current urinary incontinence since October 29, 2009, was an additional disability that was not a reasonably foreseeable consequence of the brachytherapy procedure.  

Resolving reasonable doubt in the Veteran's favor, the criteria for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability of a 

urinary tract disorders of urinary retention prior to October 29, 2009, and urinary incontinence from October 29, 2009, as caused by VA hospitalization or medical or surgical treatment, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional disabilities of urinary retention prior to October 29, 2009, and urinary incontinence from October 29, 2009, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


